Title: To Thomas Jefferson from Robert Smith, 15 November 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Nov. 15. 1804
                  
                  I have the honor of informing you that a Commission of Captain in the Navy of the U. States has been sent to Mr Stephen Decatur Jun. 
                  Y. St. &.
                  
                     Rt Smith 
                     
                  
               